 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame type of functions and have the same hours of work and super-vision as the permanent employees.They also are paid wages com-parable to those received by some of the permanent employees and,like the permanent employees, are given a Christmas bonus each year.'The record further shows that most of the temporary employeescurrently employed on a date approximately 2 months before thehearing had worked for the Employer intermittently during the last4 years; 4 that, within this period, they were employed for periodsup to 22 months and had been recalled for work as many as 10 times;and that the current employment of many of these temporary em-ployees had extended for 8 months or more.Moreover, the Employer'sgeneral administrator testified that an attempt is made first to recallemployees who have previously worked for the Employer and that,when vacancies occur or new jobs are created in the permanent classifi-cation, preference in filling these jobs is given to the temporaryemployees.Under all the circumstances, we find that the temporary employeeshave a substantial interest in the employment conditions at theEmployer's plant and are, therefore, eligible to vote.5[Text of Direction of Election omitted from publication in thisvolume.]3The permanent employees receive a bonus guaranteed by contractwhilethe tem-porary employees receive an amount decided by special action of the Employer's board ofdirectors.4Some temporary employees had worked for the Employer intermittently for over 12yearsc The Welch Grape Juice Company,96 NLRB 214.Cf.Taunton Pearl Wosks,89 NLRB1382THEOCALASTAR BANNERandINTERNATIONAL PRINTINGPRESSMEN&ASSISTANTS' UNION OF NORTH AMERICA,A. F.ofL.,PETITIONER.Case No.10RC 1365. December 10, 1951Order DirectingRegional Director to Open and CountChallenged BallotPursuant to a Decision and Direction of Election 1 of the Board,an election by secret ballot was conducted on August 17, 1951, underthe direction of the Regional Director for the Region in which thiscase was heard, among the employees of the Employer in the unitfound to be appropriate.At the close of the election, the parties werefurnished a tally of ballots.The tally showed that there were threeballots cast, of which one was for the Petitioner and two were chal-lenged by the Employer.As the challenged ballots were sufficient to195 NLRB 569.97 NLRB No. 57. TAE OCALASTAR BANNER385affect the result of the election, the Regional Director conducted aninvestigation and, thereafter, on September 21, 1951, issued and servedupon the parties his report on challenged ballots, recommending thatthe challenge to one ballot be sustained and the challenge to the otherballot be overruled.The Employer duly filed exceptions to thisreport.Donald LeeThe ballot of this employee was challenged on the ground that hewas a supervisor.The Regional Director recommended that thechallenge be sustained on that basis.The Petitioner excepted to this,recommendation but later withdrew its exception.As there aretherefore no exceptions to this recommendation of the Regional Di-rector, it will be adopted and the Employer's challenge to the ballotof Donald Lee will be sustained.Elven GrubbsThe ballot of this employee was challenged on the basis that heworkslessthan 50 percent of his time in the appropriate unit, spend-ing the greater part of his working time in other departments of theEmployer.After conducting an investigation, the Regional Directorconcluded that Grubbs was an eligible voter and recommended to theBoard that the challenge to his ballot be overruled.The Employerduly filed exceptions to this finding and recommendation. -Grubbs works about 60 hours per week for the Employer, 25 hoursin the pressroom, i. e., within the appropriate unit, and about 35 hoursas bookkeeper, advertising clerk, and messenger, all jobs outside theunit.When working in the pressroom, Grubbs does work similar innature to that performed by the otherpressroomemployee.In dealing with the voting rights of employees who work part ofthe time in the appropriate unit and part of the time do other workfor the employer, the Board in many cases has applieda rule ex-tending the franchise only to those who spend 50 percentor more oftheir time in the unit 2On the other hand, in deciding the eligibilityof part-time employees who, when they are not working in the unit,may be working for another employer or may be merelyremainingidle, the Board generally has allowed such employees to vote eventhough they spend less than 50 percent of their time at work includedin the unit, provided only that they are regularly employed for suffi-cient periods of time to demonstrate that they have a substantial in-terest inthe wages, hours, and working conditions of the employees'Coca-ColaBottling Companyof St. Louis,94 NLRB 208;Florida Broadcasting Co.(WBMR-AM, WBMR-FM, WBMR-TV),93 NLRB1568;Dispatch Printing Comuany, In-corporated,Ohio State Journal Division,93 NLRB 1282 ;WCAU,Inc.,93NLRB 1003;Port ArthurCollege,92NLRB 152;WWEZRadio,Inc.,91 NLRB1518; and cases citedtherein. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the appropriate unit.3Upon reconsideration of these differenteligibility rules, the Board is persuaded that the latter rule should beapplied not only to regular part-time employees but also to employeesperforming more than one function for the same employer.In view of the fact that Grubbs works a substantial number ofhours regularly each week in the appropriate- unit, doing the samework as the other pressroom employee, we find that he has sufficientinterest in the terms and conditions of employment within the unitto entitle him to take part in the determination of a collective bargain-ing representative 4Accordingly, we find that Grubbs is an eligiblevoter and we shall overrule the challenge to this ballot and order itto be opened and counted.IT ISHEREBY ORDEREDthat the challenge to the ballot of Donald Leebe, and it hereby is, sustained and that the challenge to the ballot ofElven Grubbs be, and it hereby is, overruled; andIT IS HEREBY DIRECTEDthat as part of the investigation to ascertainrepresentatives for the purposes of collective bargaining with theOcala Star Banner, at its Ocala, Florida, establishment, among theemployees in the unit set forth in the paragraph numbered 4 of theDecision and Direction of Election issued by the Board on July 25,1951, the Regional Director for the Region in which this case was heardshall, pursuant to National Labor Relations Board Rules and Regu-lations, within ten (10) days from the date of this Direction, open andcount the ballot of Elven Grubbs, and thereafter prepare and causeto be served upon the parties a revised tally of ballots, includingtherein the count of said challenged ballot.MEMBER MuRDOCK took no part in the consideration of the aboveOrder Directing Regional Director to Open and Count ChallengedBallot.8Van Raalte Company, Inc.,95 NLRB No. 135 ;Charlotte Barth Howell and Van Schaack&-Company,et at.,95 NLRB 1028;Industrial Truck and Trailer Service Company,95NLRB 354;Howard Johnson, 94NLRB 1161;Etienang News Publishing Company,93NLRB 1355 ; and cases cited therein.4 To the extent that the cases cited in footnote 2 are inconsistent with this finding, thosecases are overruledLOCAL57,INTERNATIONAL UNION OF OPERATING ENGINEERS AND ITSBUSINESSAGENT, JOHN WHITEandJOHN LAMANTIAand M. A.GAMMINOCONSTRUCTIONCO.,PARTY TO THE CONTRACT.CaseNo.1-CB-1?8.December 11, 1951Decisionand OrderOn April 10, 1951, Trial Examiner Alba Martin issued his Inter-mediate Report in the above-entitled proceedings, finding that the97 NLRB No. 52.